14-3460
     Ellis v. YMCA Camp Mohawk, Inc.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of September, two thousand fifteen.
 5
 6       PRESENT: RALPH K. WINTER,
 7                JOHN M. WALKER, JR.,
 8                DENNIS JACOBS,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       Louisa R. Ellis, ppa Elizabeth Ellis,
13       Elizabeth Ellis,
14                Plaintiff-Appellant,
15
16                    -v.-                                               14-3460
17
18       YMCA Camp Mohawk, Inc.,
19                Defendant-Appellee.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        Megan L. Piltz, Sabatini and
23                                             Associates, LLC, Newington,
24                                             Connecticut.
25
26       FOR APPELLEES:                        Renee W. Dwyer and Katherine L.
27                                             Matthews, Gordon, Muir and
28                                             Foley, LLP, Hartford,
29                                             Connecticut.

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the District of Connecticut (Thompson, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Louisa Ellis and Elizabeth Ellis (“Appellants”) appeal
 9   from the judgment of the United States District Court for
10   the District of Connecticut (Thompson, J.), dismissing on
11   summary judgment their diversity action alleging negligence
12   against YCMA Camp Mohawk, Inc. (“YMCA”). Appellants argue
13   that the district court abused its discretion in determining
14   that their expert, Corey Andres, was not qualified to render
15   an expert opinion regarding the standard of care for an
16   equestrian course at the YMCA camp at which twelve-year-old
17   Louisa was injured. Appellants also argue that the district
18   court erred in determining that all of the issues presented
19   require expert testimony. We assume the parties’
20   familiarity with the underlying facts, the procedural
21   history, and the issues presented for review.
22
23        On July 18, 2011, Louisa Ellis fell from a pony while
24   taking horseback riding lessons at YMCA Camp Mohawk. Ellis
25   sustained injuries to her hand and elbow that required
26   surgery and therapy. Appellants identified Andres, an
27   employee of Robson Forensic, to investigate the claims and
28   to provide expert testimony. Andres claimed his expertise
29   based on his membership in the American Camp Association
30   (“ACA”) and his study of therapeutic education at Ohio
31   State, University of Toledo, including a study pertaining to
32   equestrian matters. Andres’s investigation concluded that
33   YMCA was negligent in failing to provide complete and proper
34   instruction as to how to fall from a horse in a way that
35   minimizes injury.
36
37        The district court excluded Andres’s expert testimony
38   on the ground that he had limited experience in the field of
39   horseback riding. Therefore, appellants’ failure to produce
40   an expert where expert testimony was required led the
41   district court to grant summary judgment.
42
43        A grant of summary judgment is reviewed de novo to
44   determine whether any genuine issues of material fact would
45   bar summary judgment. Zurich Am. Ins. Co. v. ABM Indus.,
46   Inc., 397 F.3d 158, 164 (2d Cir. 2005). We review the
47   district court’s evidentiary ruling under an abuse-of-

                                  2
 1   discretion standard. See id. at 171-72. “Either an error
 2   of law or a clear error of fact may constitute an abuse of
 3   discretion.” Schering Corp. v. Pfizer, Inc., 189 F.3d 218,
 4   224 (2d Cir. 1999) (internal quotation marks and citations
 5   omitted). A district court’s qualification of an expert
 6   witness will only be overturned if it is manifestly
 7   erroneous. United States v. Barrow, 400 F.3d 109, 123 (2d
 8   Cir. 2005).
 9
10        In a diversity action, whether expert testimony is
11   required is a matter of state law, whereas the admissibility
12   of a given expert witness is governed by the Federal Rules
13   of Evidence. See 29 Charles Alan Wright & Arthur R. Miller,
14   Federal Practice and Procedure § 6263; see also Beaudette v.
15   Louisville Ladder Inc., 462 F.3d 22, 27 (1st Cir. 2006).
16   Under Connecticut state law, expert testimony is required
17   when a matter goes “beyond the ordinary knowledge and
18   experience of judges or jurors.” LePage v. Horne, 809 A.2d
19   505, 511 (Conn. 2002). Connecticut courts have held, on
20   similar facts, that the general public is no longer as
21   familiar with horsemanship as it arguably was at the
22   beginning of the twentieth century, and that expert
23   testimony is necessary to establish a standard of care and a
24   breach of that standard. Keeney v. Mystic Valley Hunt Club,
25   Inc., 889 A.2d 829, 833-34 (Conn. App. Ct. 2006).
26
27        As the district court held, Appellants’ claims required
28   the support of expert testimony. The intricacies of
29   horseback riding technique and horsemanship are no longer
30   within the bounds of ordinary knowledge or experience of
31   judges and jurors. Questions such as whether the stirrups
32   were improperly installed and whether the pony was of
33   sufficient size to carry the rider are not questions that
34   the average juror can decide based on past knowledge or
35   experience.    We therefore agree that Ellis needed expert
36   testimony to show both a standard of care and a breach of
37   that standard.
38
39        Andres claimed a generalized familiarity with camp
40   education. However, Federal Rule of Evidence 702 requires
41   expertise based on specialized knowledge and experience, not
42   a mere understanding derived from others’ publications. “A
43   witness who is qualified as an expert by knowledge, skill,
44   experience, training, or education may testify in the form
45   of an opinion if the expert’s scientific, technical, or
46   other specialized knowledge will help the trier of fact to
47   understand the evidence or to determine a fact in issue.”

                                  3
 1   Fed. R. Evid. 702(a); see also Marvel Characters, Inc. v.
 2   Kirby, 726 F.3d 119, 135 (2d Cir. 2013). Andres does not
 3   rise to the level of expertise required to opine on the
 4   matters at hand. Andres has practically no knowledge or
 5   experience relating to horsemanship –- his resume makes no
 6   reference to any such knowledge, and his investigation
 7   merely points to three publications that he relied on when
 8   preparing his report. Andres’s resume instead highlights a
 9   wide array of fields and organizations in which he has
10   obtained certifications or is a member. Appellants argue
11   that Andres’s membership in the ACA broadly reaches all camp
12   recreations. This broad qualification falls well short of
13   the specialized knowledge that Federal Rule of Evidence 702
14   demands. The district court therefore did not abuse its
15   discretion in its decision to exclude Andres’s testimony.
16
17        Appellants’ failure to provide necessary expert
18   testimony precludes them from presenting these claims under
19   Connecticut state law. See LePage, 809 A.2d at 511. Thus,
20   there are no issues of material fact raised to challenge the
21   district court’s entry of summary judgment.
22
23        For the foregoing reasons, and finding no merit in
24   Appellant’s other arguments, we hereby AFFIRM the judgment
25   of the district court.
26
27                              FOR THE COURT:
28                              CATHERINE O’HAGAN WOLFE, CLERK
29




                                  4